DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 12, 13, 15-19 and 22 are presented. Claims 2, 12, 18, 19, and 22 are currently amended. 

Response to Arguments
Rejections under 35 USC 112
The rejections under 35 USC 112 have been withdrawn in view of Applicants remarks. 

Rejections under 35 USC 103
Applicant argues that claim 2 is allowable in view of the art as it incorporates previous claim 20. Applicant points out claim 20 was not previously rejected in view of the art. This omission was an oversight in the previous action. Claims 8 and 14, similar in scope in scope to claim 20, where rejected on pages 11 and 14 of the office action dated 11/6/2020. Claim 20 should have been included with the rejection of claim 8 on page 11 of the office action dated 11/6/2020. A new grounds of rejection incorporating that is included below.

Applicant argues claim 12 is allowable as the range of 30 to less than 200 nm falls outside of the range taught by the prior art of 200-300 nm. This is not persuasive in view of the guidance found in Titanium Metals of America v Banner. The rejection included below provides further details and the argument is not persuasive in overcoming the art for this reason. 

Double Patenting
The terminal disclaimer filed with US 10,297,738 and US 10,658,562 has overcome the double patenting rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (“Large Seebeck Coefficients of Fe2 TiSn and Fe2 TiSi: First-Principles Study”) in view of Mikami (“Synthesis and thermoelectric properties of microstructural Heusler Fe2VAl alloy”). 
Claim2: Yabuuchi discloses a full Heusler alloy with formula Fe2TiSn and Fe2TiSi (Title and Abstract). Both meet the compositional requirements of claim 2.

M1
X
σ
M2
Y
Φ
M3
Z
ω
A
Fe2TiSn/Si
-
0
0
-
0
0
-
0
0
Si or Sn


The first conditional clause is triggered and the amounts of Fe, Ti, and Sn/Si are represented by u, v, and w. The second conditional clause is triggered as the first is met. With an undoped ratio of 2:1:1 the atomic percentage of the alloy are Fe 50%, Ti 25%, and Si 25%. This falls within the ranges defined in the ternary diagram. The third conditional clause is not triggered. Yabuuchi teaches that Fe2TiSn is similar to Fe2VAl (Yabuuchi 025504-1 col 1).
Yabuuchi does not disclose the grain size of the alloy. 
Mikami discusses the fabrication and microstructure of Fe2VAl Heusler alloys (Mikami Title and Abstract). Mikami teaches two techniques for fabricating the alloy into a thermoelectric conversion material, pulse-current sintering and arc-melting (Mikami 1. Introduction col 2). Mikami teaches that the pulse-current sintering leads to a microstructure with grains in the range of 200-300 nm and improves thermoelectric figure of merit as compared to previous methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by fabricating the Fe2TiSi and Fe2TiSn alloys by pulse-current sintering in order to produce a material with improved thermoelectric properties. As Yabuuchi teaches the alloys are comparable it is reasonable that the microstructures would likely be similar when made by the same method. Thus, the claimed range is met. 
Additionally, Mikami teaches the grain growth of material is dependent on temperature (Mikami page 425 col 1 100-200 nm 1223 K versus 200-300 nm 1273 K). The sintering temperature appears to be a result effective variable for the grain size. MPEP 2144.05 provides that the presence of a result 
Additionally, Yabuuchi discloses the Δ VEC can be easily controlled by substituting or doping elements such as V or a similar element into the alloy (Yabuuchi 025504-2 col 2). Yabuuchi also discusses tuning or optimizing the material based on concentration to achieve a specific effect (Yabuuchi 025504-2 col 2). 

Claims 15 and 16: The undoped atomic percentages for Yabuuchi are Fe 50%, Ti 25%, and Si 25%. These fall within the areas defined on the ternary diagrams. 
Claim 17: Yabuuchi discloses substituting or doping V into the alloy (Yabuuchi 025504-2 col 2). The claims requires a y value of less than 0.25, inclusive zero which appears to mean the addition of V is optional. 
Claim 18: Yabuuchi discloses a full Heusler alloy with formula Fe2TiSn (Title and Abstract). Yabuuchi also teaches Fe2TiSn1-xSix (Yabuuchi 025504-2 col 2 and 025504-3 col 2) where the ratio of Si to Sn is tunable to achieve specific temperature properties. The x in this formula is equivalent to the z in the claims. 

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (“Large Seebeck Coefficients of Fe2 TiSn and Fe2 TiSi: First-Principles Study”) in view of Mikami (“Synthesis and thermoelectric properties of microstructural Heusler Fe2VAl alloy”) as applied to claim 2 above, further in view of Hohl (“Efficient dopants for ZrNiSn-based thermoelectric materials”). 
Claims 19 and 22: Yabuuchi discloses all the limitations of claim 2. Yabuuchi discloses the Δ VEC can be easily controlled by substituting or doping elements such as V or a similar element into the alloy (Yabuuchi 025504-2 col 2). Yabuuchi does not specify what the other similar elements may be. However, 0.9M0.1Sn where M is Cu. 
Based on Yabuuchi’s suggestion that other similar elements can be doped to control the Δ VEC and the teaching by Hohl that Cu and V can be similarly used it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by further doping the alloy with copper.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi (“Large Seebeck Coefficients of Fe2 TiSn and Fe2 TiSi: First-Principles Study”) in view of Hohl (“Efficient dopants for ZrNiSn-based thermoelectric materials”) and Mikami (“Synthesis and thermoelectric properties of microstructural Heusler Fe2VAl alloy”). 
Claims 12 and 13: Yabuuchi discloses a full Heusler alloy with formula Fe2TiSn and Fe2TiSi (Title and Abstract). Yabuuchi discloses the Δ VEC can be easily controlled by substituting or doping elements such as V or a similar element into the alloy (Yabuuchi 025504-2 col 2). Yabuuchi does not specify what the other similar elements may be. However, following this suggestion a person of ordinary skill would look to other suitable prior art documents in order to determine other similar elements. 
Hohl discusses efficient dopants for ZrNiSn thermoelectric materials (Hohl Abstract and Title), which is a type of Heusler alloy. In Table 1 Hohl discusses the types of elements that constitute the base alloy and the elements which can be doped in. Hohl teaches the first element can have V and the middle element Ni can have Cu. See also 3.1.3 ZrNi0.9M0.1Sn where M is Cu. 

Hohl provides one example of the use of copper where the at % is 3.3. Yabuuchi teaches that the doping can be tunable based on dopant concentration and that an optimal dopant value concentration can be realized. MPEP 2144.05 provides where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the ranges for the Cu and V contents are obvious as the general conditions are present in the prior art and Yabuuchi directs persons of ordinary skill to carry out experimentation to determine workable or optimal ranges. 
Yabuuchi teaches that Fe2TiSn is similar to Fe2VAl (Yabuuchi 025504-1 col 1). Yabuuchi does not specify a crystal grain size. 
Mikami discusses the fabrication and microstructure of Fe2VAl Heusler alloys (Mikami Title and Abstract). Mikami teaches two techniques for fabricating the alloy into a thermoelectric conversion material, pulse-current sintering and arc-melting (Mikami 1. Introduction col 2). Mikami teaches that the pulse-current sintering leads to a microstructure with grains in the range of 200-300 nm and improves thermoelectric figure of merit as compared to previous methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yabuuchi by fabricating the Fe2TiSi and Fe2TiSn alloys by pulse-current sintering in order to produce a material with improved thermoelectric properties. As Yabuuchi teaches the alloys are comparable it is reasonable to state the microstructures would likely be similar when made by the same method. The range falls outside the claimed range of 30 to less than 200 nm. MPEP 2144.05 provides the guidance that a prima facie case of obviousness exists where the claimed ranges or Titanium Metals Corp. of America v. Banner. The same fact pattern exists here and the claimed range is prima facie obvious. 
Additionally, Mikami teaches the grain growth of material is dependent on temperature (Mikami page 425 col 1 100-200 nm 1223 K versus 200-300 nm 1273 K). The sintering temperature appears to be a result effective variable for the grain size. MPEP 2144.05 provides that the presence of a result effective variable is a motivation for a person of ordinary skill to make adjust to optimize or arrive at another product. Thus, a person would have a motivation to adjust the process temperature and the claimed range is prima facie obvious in view of this fact. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571) 272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736